Detailed Action 
1. 	This office action is in response to the communicated dated 05 April 2022 concerning application number 16/523,305 effectively filed on 26 July 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
3. 	The Information Disclosure Statements submitted on 25 January 2022 and 08 April 2022 have been considered by the Examiner. 

Status of Claims 
4. 	Claims 1-3, 9-12, 18-21, and 27-29 are pending, of which claims 1-3, 9-12, 19-21, and 27-29 have been amended; claim 18 has been withdrawn; claims 4-8, 13-17, and 22-26 have been cancelled; and claims 1-3, 9-12, 19-21, and 27-29 are under consideration for patentability. 
Response to Arguments
5. 	Applicant’s arguments dated 05 April 2022, referred to herein as “the Arguments”, have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed Applicant’s arguments concerning the amended limitations within the updated text below. 

Claim Rejections - 35 USC § 103
6. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7. 	Claims 1-3, 12, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al. (US 2015/0073285 A1, referred to herein as “Albert-285”) in view of Albert (US 2014/0066798 A1, referred to herein as “Albert-798”).
Regarding claim 1, Albert-285 teaches a system for acquiring physiological data from a patient (ECG module removably connected to a mobile telecommunications device [abstract]), the system comprising:  
5a smartphone configured for wireless communication (smartphone [abstract, 0119]); 
an adapter for releasably mounting to the smartphone (the adapter is considered the case which holds the smartphone [FIG. 11A-11B, 0120]);
 a sensor module for releasably mounting to the adapter (an ECG electrode module is releasably mounted to the case through the mounting surface 1103 [0120]), the sensor module comprising at least one sensor for acquiring physiological data from the patient (ECG electrode module [0120]); and
 10a software app running on the smartphone for (iii) wirelessly controlling operation of the sensor module and wirelessly receiving the physiological data from the sensor module (software app for receiving and analyzing information from the ECG electrode module [0046, 0091]), and (iv) wirelessly communicating the physiological data acquired from the patient to a remote location (communications with a remote location [0046, 0091]).
Albert-285 does not explicitly teach the software app running on the smartphone for (i) confirming that the sensor module is in the correct orientation for acquiring physiological data from the patient, (ii) prompting a user to change at least one of the orientations of the sensor module and the orientation of the user when the sensor module is not in the correct orientation. 
The prior art by Albert-798 is analogous to Albert-285, as they both teach the use of an app on a smartphone for monitoring a physiological parameter ([0017]). 
Albert-798 teaches the software app running on the smartphone ([0017]) for (i) confirming that the sensor module is in the correct orientation for acquiring physiological data from the patient (the accelerometer and/or gyroscope sensor can determine if the smartphone is in the correct position to take the SCG, ECG, or cardiac measurements [0049, 0086, 0118]), (ii) prompting a user to change at least one of the orientations of the sensor module and the orientation of the user when the sensor module is not in the correct orientation (the application can provide a notification or error message if the gyroscope indicates that the smartphone is not in the correct position to take the SCG or cardiac measurement [0118]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Albert-285’s software application to determine the orientation of the sensor, as taught by Albert-798. The advantage of such modification will ensure that the physiological parameters are measured correctly. 
Regarding claim 2, Albert-285 teaches wherein the software app running on the smartphone is configured to process the physiological data acquired by the sensor module and communicate the results of such processing to at least one of (i) a display screen on the smartphone ([0010, 0046, 0091]), and (ii) a remote location ([0010, 0046, 0091]).
Regarding claim 3, Albert-285 teaches wherein the sensor module comprises a single lead ECG ([0098]). 
Regarding claim 12, Albert-285 teaches a system for acquiring physiological data from a patient (ECG module removably connected to a mobile telecommunications device [abstract]), the system comprising: 
an adapter for releasably mounting to a smartphone (the adapter is considered the case which holds the smartphone [FIG. 11A-11B, 0120]);
 a sensor module for releasably mounting to the adapter (an ECG electrode module is releasably mounted to the case through the mounting surface 1103 [0120]), the sensor module comprising at least one sensor for acquiring physiological data from the 15patient (ECG electrode module [0120]); and 
a software app running on a smartphone for (iii) wirelessly controlling operation of the sensor module and wirelessly receiving the physiological data from the sensor module (software app for receiving and analyzing information from the ECG electrode module [0046, 0091]), and (iv) wirelessly communicating the physiological data acquired from the patient to a remote location (communications with a remote location [0046, 0091]).
Albert-285 does not explicitly teach the software app running on the smartphone for (i) confirming that the sensor module is in the correct orientation for acquiring physiological data from the patient, (ii) prompting a user to change at least one of the orientations of the sensor module and the orientation of the user when the sensor module is not in the correct orientation. 
The prior art by Albert-798 is analogous to Albert-285, as they both teach the use of an app on a smartphone for monitoring a physiological parameter ([0017]). 
Albert-798 teaches the software app running on the smartphone ([0017]) for (i) confirming that the sensor module is in the correct orientation for acquiring physiological data from the patient (the accelerometer and/or gyroscope sensor can determine if the smartphone is in the correct position to take the SCG, ECG, or cardiac measurements [0049, 0086, 0118]), (ii) prompting a user to change at least one of the orientations of the sensor module and the orientation of the user when the sensor module is not in the correct orientation (the application can provide a notification or error message if the gyroscope indicates that the smartphone is not in the correct position to take the SCG or cardiac measurement [0118]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Albert-285’s software application to determine the orientation of the sensor, as taught by Albert-798. The advantage of such modification will ensure that the physiological parameters are measured correctly. 
Regarding claim 19, Albert-285 teaches a method for acquiring physiological data from a patient ([abstract]), the method comprising: 
providing a system ([abstract]) comprising:
 a smartphone configured for wireless communication (smartphone [abstract, 0119]); 
an adapter for releasably mounting to the smartphone (the adapter is considered the case which holds the smartphone [FIG. 11A-11B, 0120]);  
15a sensor module for releasably mounting to the adapter (an ECG electrode module is releasably mounted to the case through the mounting surface 1103 [0120]), the sensor module comprising at least one sensor for acquiring physiological data from the patient (ECG electrode module [0120]); and 
a software app running on the smartphone for (iii) wirelessly controlling operation of the sensor module and wirelessly receiving the 20physiological data from the sensor module (software app for receiving and analyzing information from the ECG electrode module [0046, 0091]), and (iv) wirelessly communicating the physiological data acquired from the patient to a remote location (communications with a remote location [0046, 0091]);
 using the software app to control operation of the sensor module so as to acquire physiological data from the patient and transfer the physiological data from the sensor module to the smartphone ([0046, 0091]).
Albert-285 does not explicitly teach the software app running on the smartphone for (i) confirming that the sensor module is in the correct orientation for acquiring physiological data from the patient, (ii) prompting a user to change at least one of the orientations of the sensor module and the orientation of the user when the sensor module is not in the correct orientation. 
The prior art by Albert-798 is analogous to Albert-285, as they both teach the use of an app on a smartphone for monitoring a physiological parameter ([0017]). 
Albert-798 teaches the software app running on the smartphone ([0017]) for (i) confirming that the sensor module is in the correct orientation for acquiring physiological data from the patient (the accelerometer and/or gyroscope sensor can determine if the smartphone is in the correct position to take the SCG, ECG, or cardiac measurements [0049, 0086, 0118]), (ii) prompting a user to change at least one of the orientations of the sensor module and the orientation of the user when the sensor module is not in the correct orientation (the application can provide a notification or error message if the gyroscope indicates that the smartphone is not in the correct position to take the SCG or cardiac measurement [0118]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Albert-285’s software application to determine the orientation of the sensor, as taught by Albert-798. The advantage of such modification will ensure that the physiological parameters are measured correctly. 
Regarding claim 20, Albert-285 teaches wherein the software app running on the smartphone is configured to process the physiological data acquired by the sensor module and communicate the results of such processing to at least one of (i) a display screen on the smartphone ([0010, 0046, 0091]), and (ii) a remote 5location ([0010, 0046, 0091]).
Regarding claim 21, Albert-285 teaches wherein the sensor module comprises a single lead ECG ([0098]).

8. 	Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Albert-285 in view of Albert-798, further in view of Lee et al. (US 2017/0014079 A1).
Regarding claims 9 and 27, Albert-285 and Albert-798 suggests the system according to claim 1 and the method according to claim 19. Albert-285 and Albert-798 do not explicitly teach a wireless blood 25pressure cuff for wirelessly communicating with the smartphone.  
The prior art by Lee is analogous to Albert-285, as they both teach the use physiological sensors that are connected to a smartphone ([0018]). 
Lee teaches a wireless blood pressure cuff for wirelessly communicating with the smartphone ([0018]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the smartphone suggested by Albert-285 in view of Albert-798 to be wirelessly connected with a blood pressure cuff, as taught by Lee. The advantage of such modification will allow the smartphone to be able to process blood pressure measurements. 

9. 	Claims 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Albert-285 in view of Albert-798, further in view of Baumann (US 2020/0315583 A1).
Regarding claims 10 and 28, Albert-285 and Albert-798 suggests the system according to claim 1 and the method according to claim 19. Albert-285 and Albert-798 do not explicitly teach wherein the sensor module comprises an ultrasound unit and a pressure transducer unit configured to measure the pressure applied by the ultrasound unit against tissue.
Baumann is analogous to Albert-285, as they both teach physiological sensors that can be applied to the external surface of the user ([abstract, 0237, claim 40]). 
Baumann teaches wherein the sensor module comprises an ultrasound unit and a pressure transducer unit configured to measure the pressure applied by the ultrasound unit against tissue ([0237, claim 40]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the sensor suggested by Albert-285 in view of Albert-798 with an ultrasound unit and pressure transducer unit, as taught by Baumann. The advantage of such modification will allow for using an ultrasound to monitor a user’s tissue. Furthermore, this will allow for indicating the elasticity of a target vein when pressure is applied from the ultrasound unit. 

10. 	Claims 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Albert-285 in view of Albert-798, further in view of Fletcher et al. (US 2013/0300919 A1).
Regarding claims 11 and 29, Albert-285 and Albert-798 suggests the system according to claim 1 and the method according to claim 19. Albert-285 teaches wherein the adapter comprises an adapter body (the case body which holds the smartphone [FIG. 11A-11B, 0120]), the sensor module comprises a sensor body (ECG electrode [0120]). 
Albert-285 and Albert-798 do not explicitly teach wherein the sensor module is releasably mounted to the adapter body by magnets. 
The prior art by Fletcher is analogous to Albert-285, as they both teach attachments disposed on a smartphone for monitoring a user (imaging apparatus or otoscope is attached to the mobile phone for monitoring a user’s anatomical sites [abstract, 0041-0042]). 
Fletcher teaches wherein the sensor module is releasably mounted to the adapter body by magnets (Fletcher teaches the attachment of components to the adapter body or casing 102 of the phone 12 with a magnet 108 [0041-0042, 0066-0067, FIG. 12A-12B]). 
 Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the sensor module suggested by Albert-285 in view of Albert-798 to be attached to the adapter body of the smartphone with the use of a magnet, as taught by Fletcher. The advantage of such modification will provide a secure alternative for attaching Albert-285’s ECG unit to the mobile phone. 
Statement on Communication via Internet
 11. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792